TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 21, 2018



                                     NO. 03-17-00338-CV


         Mike Morath, Commissioner of Education; The Texas Education Agency;
                 and The Texas State Board of Education, Appellants

                                                v.

               La Feria ISD; Joaquin ISD; and The Equity Center, Appellees


            APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TOTH
              VACATED IN PART; REVERSED AND RENDERED IN PART—
                           OPINION BY JUSTICE TOTH



This is an appeal from the interlocutory orders signed by the district court on May 19, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory orders. Therefore, the Court reverses the district court’s order

overruling the plea to the jurisdiction, vacates its injunction order, and renders judgment

dismissing the cause. The appellees shall pay all costs relating to this appeal, both in this Court

and in the court below.